Title: To Thomas Jefferson from Bernard Peyton, 11 December 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
11 Decemr 1824
I have just learn’t, by a letter from Mr  Gilmer, to a friend here, that two of the Professors have arrived at New York, the Books &C: &C:, for the university, at Baltimore, & the other three Professors hourly expected in Hampton Roads—I give you this information, (which probably you will receive as soon thro’ some other channel) in order that you may attend to their entry, at the Custom Houses &C: &C:—With great respect Dr SirYours very TrulyBernard Peyton